992 So. 2d 991 (2008)
Ronald JOHNSON
v.
Royley FOLSE, Jr. and Progressive Security Insurance Company
Sissy Ann St. Pierre
v.
Royley A. Folse, Jr., His Liability Insurance Carrier, Progressive Casualty Insurance Company, Ronald L. Johnson, Jessie Dupuy, Ramos Corporation, and Their Liability Insurance Carrier, Progressive Security Insurance Company
Steve Reynoso, Fred Mollett, Michael Bogan, and Jessie Dupuy
v.
Progressive Casualty Insurance Company, Progressive Security Insurance Company and Royley A. Folse, Jr.
No. 2008-C-1377.
Supreme Court of Louisiana.
September 26, 2008.
Denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.
WEIMER, J., would grant.